Citation Nr: 0318539	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected status post cervical diskectomy and fusion C5-6 and 
C6-7 for a herniated nucleus pulposus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson  III,   Counsel


INTRODUCTION

The veteran had active service from July 1984 to November 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran's 
original claim was received on March 5, 1998.  In a February 
2000 rating decision The RO granted service connection for 
status post cervical diskectomy and fusion C5-6 and C6-7 for 
a herniated nucleus pulposus.  The rating decision awarded 
the veteran a 40 percent disability evaluation from March 5 
through 25, 1998; a temporary total rating for a period of 
convalescence from March 26, 1998, through May 31, 1998; a 40 
percent evaluation from June 1, 1998 through January 26, 
1999; a temporary total rating for a period of convalescence 
from January 27, 1999 through March 31, 1999; and a 20 
percent disability evaluation from April 1, 1999.  In 
February 2001, the veteran disagreed with the 20 percent 
disability evaluation that he was awarded for status post 
cervical diskectomy and fusion C5-6 and C6-7 for a herniated 
nucleus pulposus.  A statement of the case was issued in 
March 2002, and a substantive appeal was filed in March 2002.   

While this appeal was pending, the applicable rating criteria 
for Diagnostic Code 5293 were amended effective from 
September 23, 2002.   See 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  By letter dated in January 2003, the veteran was 
advised of the change in the rating criteria for 
intervertebral disc syndrome as set forth in Diagnostic Code 
5293.  The veteran was afforded the opportunity to respond 
but no further evidence or argument was received.   


FINDINGS OF FACT

1.  From March 5 through 25, 1998 the status post cervical 
diskectomy and fusion C5-6 and C6-7 for a herniated nucleus 
pulposus was manifested by cervical pain and limitation of 
motion cervical spine, but is productive of no more than 
severe intervertebral disc syndrome. 

2.  From June 1, 1998 through January 26, 1999 the status 
post cervical diskectomy and fusion C5-6 and C6-7 for a 
herniated nucleus pulposus was manifested by cervical pain, 
but is productive of no more than severe intervertebral disc 
syndrome.

3.  From April 1, 1999 the status post cervical diskectomy 
and fusion C5-6 and C6-7 for a herniated nucleus pulposus is 
manifested by cervical pain and limitation of motion of the 
cervical spine, but is productive of no more than moderate 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.   The criteria for assignment of a rating in excess of 40 
percent for status post cervical diskectomy and fusion C5-6 
and C6-7 for a herniated nucleus pulposus, from March 5, 
1998, through 25, 1998, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 
4.45, 4.59,  4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(2002).

2.  The criteria for assignment of a rating in excess of 40 
percent for status post cervical diskectomy and fusion C5-6 
and C6-7 for a herniated nucleus pulposus, from June 1, 1998, 
through January 26, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 
4.45, 4.59,  4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(2002).

3.  The criteria for assignment of a rating in excess of 20 
percent for status post cervical diskectomy and fusion C5-6 
and C6-7 for a herniated nucleus pulposus, from April 1, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59,  
4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of entitlement to assignment 
of a higher evaluation for service-connected status post 
cervical diskectomy and fusion C5-6 and C6-7 for a herniated 
nucleus pulposus, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  The record in this 
case includes the veteran's service medical records, VA 
medical examination records, along with private treatment 
records.  As indicated, the veteran has been afforded a VA 
medical examination to evaluate his service connected status 
post cervical diskectomy and fusion C5-6 and C6-7 for a 
herniated nucleus pulposus.  With regard to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased evaluations.  
The discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  In a March 2001 letter and in the March 2002 
Statement of the Case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Considering the foregoing, the Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The veteran's service-connected service connected status post 
cervical diskectomy and fusion C5-6 and C6-7 for a herniated 
nucleus pulposus is currently evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which contemplates intervertebral disc syndrome.  

The Board first notes that during the pendency of this 
appeal, VA issued new regulations for rating disabilities 
under Code 5293.  These became effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes, however, that consideration under 
the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002, neither the RO nor the 
Board could apply the revised rating schedule.  As described 
in the October 2002 correspondence from the Board to the 
veteran, the pertinent amendment to 38 C.F.R. § 4.71a of the 
Schedule for Rating Disabilities, effective September 23, 
2002 under 67 Fed. Reg. 54345-54349 (August 22, 2002), 
relating to intervertebral disc syndrome, was to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Under the new regulations, VA is to evaluate intervertebral 
disc syndrome (preoperatively or postoperatively), with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
assignable.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
assignable.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. (Authority: 38 U.S.C. § 
1155)

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provides for assignment of a 10 percent evaluation for 
mild intervertebral disc syndrome.  Assignment of a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome manifested by recurring attacks.  Assignment of 
a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  Assignment of a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.

Diagnostic Code 5010 provides that arthritis that is due to 
trauma and substantiated by x-rays shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings shall be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate Diagnostic Code, an 
evaluation of 10 percent is for application for each such 
major or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).

Consideration of the disability contemplates Diagnostic Code 
5290, limitation of motion of the cervical spine.  Slight 
limitation of motion of the cervical spine warrants a 10 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and severe limitation of motion warrants a 30 
percent rating.  

The February 2000 rating decision granted service-connection 
for status post cervical diskectomy and fusion C5-6 and C6-7 
for a herniated nucleus pulposus and assigned a 40 percent 
disability evaluation from March 5 through 25, 1998; a 
temporary total rating for a period of convalescence from 
March 26, 1998, through May 31, 1998; a 40 percent evaluation 
from June 1, 1998 through January 26, 1999; a temporary total 
rating for a period of convalescence from January 27, 1999 
through March 31, 1999; and a 20 percent disability 
evaluation from April 1, 1999.  The RO's action did not 
constitute a full grant of the benefit sought. 

Where an appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board must 
therefore consider a rating in excess of 40 percent from 
March 5 thru 25, 1998 and from June 1, 1998 thru January 26, 
1999; and a rating in excess of 20 percent from April 1, 
1999.

I.	A Rating in Excess of 40 percent from March 5 1998, 
through 25, 1998 for Service-Connected Status Post 
Cervical Diskectomy and Fusion C5-6 and C6-7 for a 
Herniated Nucleus Pulposus

Private medical records show that in 1997 the veteran 
received treatment for complaints of neck and upper back pain 
with numbness and tingling in the shoulder.  Physical 
findings revealed pain on motion of the neck.  Range of 
motion studies of the cervical spine revealed that rotation 
was to 60 degrees on the left and 75 degrees on the right; 
flexion was to 45 degrees; and extension was to 5 degrees.  
Paravertebral muscle spasms were reported.  A neurological 
examination revealed no focal deficits.  It was indicated 
that X-rays revealed degenerative joint disease and foraminal 
stenosis of the cervical spine.  In early January 1998 it was 
reported that the veteran complained of neck pain radiating 
to the shoulder and arms.  Mild paraspinal muscle spasms of 
the neck were reported and cervical radiculopathy was 
diagnosed.  

A private medical examination for neck pain was performed in 
late January 1998.  It was reported that the veteran 
presented with complaints of neck pain following a 1993 motor 
vehicle accident.  There was no associated arm pain or 
numbness.  More recently it was reported that the veteran had 
pain on the right neck over the shoulders and into the upper 
lateral part of the arm.  There was no significant weakness.  
It was reported that the episodes were intermittent with one 
episode every three months that lasted a week to a week and a 
half, but had gradually been getting longer and more 
persistent.  The last episode lasted three to four weeks.  
Anti-inflammatory and muscle relaxants had provided mild 
help.  A neurological evaluation revealed that cranial nerves 
were intact and a motor examination was within normal limits.  
The diagnosis was neck pain probably muscle spasms or strain, 
less of a possibility of a C5 radiculopathy.  A February MRI 
of the cervical spine revealed moderate disc bulges at C5-6 
and C6-7 resulting in mild canal narrowing.   A private 
medical entry in February 1998 revealed the veteran's 
complaints of progressive neck pain and pain radiating into 
the right shoulder.  A cervical discectomy was recommended.  
In Late March 1998 cervical diskectomy of C5-6 and C6-7, and 
cervical fusion of C5-6 and C6-7 was performed.  

As noted earlier, a temporary total rating was assigned 
effective March 26, 1998, through May 31, 1998.  

Analysis 
   
For the period from March 5, 1998, through 25, 1998 the 
veteran was awarded a 40 percent disability evaluation for 
the service-connected status post cervical diskectomy and 
fusion C5-6 and C6-7 for a herniated nucleus pulposus.  The 
clinical data just prior to this period reveals treatment for 
continued complaints of increasing neck pain with radiation 
of pain into the right shoulder.  The clinical data does 
reveal paravertebral muscle spasms and there was substantial 
limitation of motion of the cervical spine, particularly on 
extension.  However, the clinical findings are devoid of 
evidence of associated neurological deficits, a neurological 
examination was normal.  Moreover, the veteran's cervical 
symptoms were described as occurring intermittently, with one 
episode every three months that lasted a week to a week and a 
half.

While substantial limitation of motion of the cervical spine 
is shown, it is noteworthy that the maximum evaluation under 
Diagnostic Code 5290 is 30 percent and would be contemplated 
in the current rating.  Furthermore during this period there 
is no evidence of pertinent neurological deficits. The 
veteran's cervical spine disorder was productive of 
substantial disablement, but the clinical data from the 
period does not reveal overall findings that show more than 
severe intervertebral syndrome, recurring attacks, with 
intermittent relief.  The Board stresses that the evidence 
during the pertinent time period shows intermittent relief 
and as such a 40 percent rating under the old version of Code 
5293 appears to be warranted.  The evidence does not 
persuasively show that the disorder results in pertinent 
symptoms with little intermittent relieve.  As indicated 
previously, the new criteria for Diagnostic Code 5293, 
intervertebral disc syndrome, are not applicable for this 
period.  
 
The Board also recognizes that there are situations in which 
the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A review of the medical 
evidence shows pain on motion of the cervical spine.  It was 
also specifically indicated that there was no (extremity) 
weakness, a motor examination was normal.  In this regard, 
the Board concludes that the overall record does not reflect 
objective evidence of pain greater than that contemplated by 
the current rating. Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating. 

The veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. §  4.7.  Additionally, for the period, this case does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. § 3.321 
(b).  A rating in excess of 40 percent from March 5, 1998,  
through 25, 1998, for service-connected status post cervical 
diskectomy and fusion C5-6 and C6-7 for a herniated nucleus 
pulposus is not warranted.   

II.	A Rating in Excess of 40 percent June 1, 1998 through 
January 26, 1999 for Service-Connected Status Post 
Cervical Diskectomy and Fusion C5-6 and C6-7 for a 
Herniated Nucleus Pulposus

A VA medical examination of the cervical spine was performed 
in April 1998.  It was reported that the veteran had had 
surgery and C5-6 and C6-7 disks were fused.  The veteran was 
wearing a cervical collar following the surgery, which was 
not to be removed for a couple of months.  The physical 
examination was deferred pending surgical convalescence.  A 
VA medical opinion addendum in September 1998 was limited to 
the cause of the veteran's cervical disorder, rather than an 
evaluation.   

Private medical records through early January 1999 reveal 
treatment for cervical spine pathology, including pain 
complaints.  MRI and X-ray findings revealed degenerative 
changes and mild to moderate stenosis of the cervical spine.  

In late January 1999 cervical surgery was performed.  The 
operative report indicated that the veteran was status post 
cervical diskectomy and that 4 to 5 months previously he had 
had a motor vehicle accident and sustained a 
flexion/extension injury with compression of the C6-7 fusion 
site, and he had developed radiculopathy.  The operation was 
described as: Reexploration C6-7 fusion site; removal of 
compression plug at C6-7 site with bilateral foraminotomy; 
microdissection; interbody fusion, C6-7, with Danek interbody 
cages and plates, C6-7; harvesting of left iliac crest graft.     

A 40 percent rating was assigned from June 1, 1998, through 
January 26, 1999, and a temporary total rating was assigned 
from January 27, 1999, based on the above-mentioned January 
1999 surgical procedure. 

Analysis

The medical data reveals that for the period from June 1, 
1998, through January 26, 1999 the veteran continued with 
cervical spine complaints and he received follow-up treatment 
subsequent to cervical surgery.  While his cervical pain 
complaints are shown, the limited medical data does not 
demonstrate evidence of any pertinent neurological findings 
or associated neurological deficits.  Limitation of motion of 
the cervical spine is not shown, but would be contemplated 
under the current disability evaluation, as the 30 percent 
disability evaluation under Diagnostic Code 5290 is the 
maximum rating available.  As indicated previously, the new 
criteria for Diagnostic Code 5293, intervertebral disc 
syndrome, are not applicable for this period.  
 
In addition, the medical record during this period does not 
reflect objective evidence of pain greater than that 
contemplated by the current rating and the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating.  For this period the case does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, requiring consideration 
on an extra-schedular basis.  38 C.F.R. § 3.321 (b).  A 
rating in excess of 40 percent from June 1, 1998 thru January 
26, 1999 for service-connected status post cervical 
diskectomy and fusion C5-6 and C6-7 for a herniated nucleus 
pulposus is not warranted.  

III.	A 20 percent Disability Evaluation for Status Post 
Cervical Diskectomy and Fusion C5-6 and C6-7 for a 
Herniated Nucleus Pulposus Evaluation from April 1, 
1999.

Private medial records in from February through July 1999 
reveal follow-up treatment subsequent to cervical surgery 
performed in January 199.  The records show that the veteran 
was described as stable.  Tingling in the left arm was 
reported as resolved by July 1999.  X-rays of the cervical 
spin revealed status post anterior fusion at C6-7.  

In March 2001 a VA medical examination of the cervical spine 
was performed.  It was reported that the veteran listed his 
problem as cervical spine pain.  It was indicated that he had 
had deskwork since his separation from service.  Subsequent 
to March 1998 surgery, the veteran had been doing well until 
September 1998 when he was involved in an automobile accident 
and he redeveloped cervical spine pain.  Subsequent to 
another surgical procedure performed in January 1999 the 
veteran recovered.  It was indicated that still had some pain 
in the neck and right side headaches, which were not severe.  
The veteran reported that he "toughed it out" and he did 
not lose any time from work.  

The physical examination revealed that the veteran moved his 
head very cautiously and carefully.  Range of motion studies 
of the cervical spine revealed: Dorsiflexion was to 54 
degrees; forward flexion was to 42 degrees; tilt to the left 
was to 35 degrees; tilt to the right was to 42 degrees; 
rotation to the left was to 50 degrees; and rotation to the 
right was to 52 degrees. The examiner concluded that the 
veteran had limitation of motion of the cervical spine.  It 
was noted that there was some pain with the cervical motions.  
It was reported by the physician that the neurological 
examination was completely normal.  Reflexes were described 
as symmetrical, active, and normal.  Sensation and 
appreciation to pinprick and touch were normal in the upper 
extremities and examination of the neck.  Muscle power was 5 
plus. There was no atrophy or weakness of the arms.  The 
diagnosis was:  Cervical Spine Fusion; X-rays of the cervical 
spine show status post anterior fusion C5-6-7; he does have 
limitation of motion; he does have painful motion; he does 
not have weakness or fatigue.

A 20 percent rating was assigned effective April 1, 1999. 

Analysis

The current record shows that the veteran continues with 
cervical symptoms, particularly complaints of continued neck 
pain.  The current medical findings continue to be absent for 
any pertinent neurological findings or associated 
neurological deficits attributable to the service-connected 
status post cervical diskectomy and fusion C5-6 and C6-7 for 
a herniated nucleus pulposus.  Significantly, neurological 
examination was completely normal in March 2001.  Further, it 
was indicated in the VA medical examination had some neck 
pain and that he did not lose any time from work.  

The new criteria for Diagnostic Code 5293 is effective 
beginning September 23, 2002.  Considering the foregoing, the 
Board concludes that more than incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months is not demonstrated.  In 
addition in the absence of any pertinent neurological 
pathology a separate evaluation for neurologic disability is 
not applicable.  Further, the Board concludes that under the 
old criteria for Diagnostic Code 5293, the intervertebral 
disc syndrome for the period beginning April 1, 1999, has not 
been productive of pathology that equates to more than 
moderate intervertebral disc syndrome, recurring attacks.  A 
rating in excess of 20 percent is therefore not warranted 
under either the old or current versions of Code 5293 for 
this time period.  

While range of motion studies show significant limitation of 
motion of the cervical spine in all plane, clearly the 
findings do not equate to severe limitation of motion of the 
cervical spine under Diagnostic Code 5290.  The medical 
findings indicate that there was no weakness of the upper 
extremities.  The findings also do not reflect objective 
evidence of pain greater than that contemplated by the 
current rating.  The provisions of 38 C.F.R. §§ 4.40, 4.45 or 
4.59 do not provide a basis for a higher rating.  Also this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).  

In sum, the Board finds that the veteran's disability picture 
does not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  A rating in excess 
of 20 percent from April 1, 1999 for the service-connected 
status post cervical diskectomy and fusion C5-6 and C6-7 for 
a herniated nucleus pulposus is not warranted.  

In reviewing the veteran's appeal, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to allow for a favorable determination.  
The Board stresses to the veteran that he may always advance 
a claim for an increased rating if his service-connected low 
back disability increases in severity in the future. 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

